Motion* on the part of the defendant to compel the plaintiff’s attorney to receive an answer which, although served in time, the attorney had returned on the ground of the want of a verification. It was insisted on the part of the defendant, that the complaint was not properly verified, and hence that a verification of the answer was not necessary. The complaint was verified by an agent, who swore that the facts -set forth were true of his own knowledge, and that the reason of his making the affidavit was,, that the facts were fully known to him, and but partially to the plaintiff. Held, that this verification was sufficient, it not being necessary to aver the absence of the .party, when the pleading is verified by an attorney or agent having a full knowledge of the facts. Such an averment is only necessary when the affidavit is made by the attorney or agent upon information and belief. Motion denied, with costs, but defendant allowed two days to serve a verified answer. (Code, § 157; Lefevre v. Latson, 5 Sandf. S. C. R. 650.)